DETAILED ACTION
Claims 1-25 (renumbered: 1-25) are allowed as amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Sean Crandall, Reg. No. 56,556 on or about January 15, 2021.
AMENDMENTS TO THE CLAIMS
The application has been amended as following, in the claims:
 (Currently Amended) A fabric interface device, comprising:
a fabric interconnect to communicatively couple to a fabric via a fabric-facing interface, and to communicatively couple to a local host via a local interface bus;
service level agreement (SLA) input logic to receive an SLA data structure from a controller, the SLA data structure providing an end-to-end SLA for a resource flow provided by a plurality of resources, and comprising QoS metrics wherein the plurality of resources have a type, one or more QoS metrics, and an implementation mechanism to detect contention and to throttle nodes or applications; and
SLA output logic to propagate the QoS metrics out to the resources via the fabric interconnect, wherein the QoS metrics are array of name-value pair form. 
2.	(Previously Presented) The fabric interface device of claim 1, wherein the SLA input logic is further to receive from the controller a resource monitoring data structure comprising resource monitors for the resources.
3.	(Previously Presented) The fabric interface device of claim 2, wherein the SLA output logic is further to propagate the resource monitors out to the resources via the fabric. 
4.	(Previously Presented) The fabric interface device of claim 2, wherein the SLA input logic is further to receive resource QoS feedback from the resources. 
5.	(Previously Presented) The fabric interface device of claim 1, wherein the resources comprise a pooled resource. 
6.	(Previously Presented) The fabric interface device of claim 5, wherein the resources comprise a persistent fast memory. 
7.	(Previously Presented) The fabric interface device of claim 5, wherein the resources comprise a storage pool.
8.	(Previously Presented) The fabric interface device of claim 1, wherein the resources comprise a fabric interface. 
9.	(Previously Presented) The fabric interface device of claim 1, wherein the QoS metrics comprise a data bandwidth. 

11.	(Previously Presented) The fabric interface device of claim 1, wherein the QoS metrics comprise software exposed as a service. 
12.	(Previously Presented) The fabric interface device of claim 1, wherein the QoS metrics comprise a node resource exposed as a shared resource. 
13.	(Currently Amended) A service level agreement (SLA) enforcement circuit, comprising:
a first interface, comprising circuitry and logic to communicate with a local resource controller via a local bus;
a second interface, comprising circuitry and logic to communicate with a data center network fabric;
service level agreement (SLA) input logic to receive an SLA data structure from [[a]] the local resource controller, the SLA data structure providing an end-to-end SLA for a resource flow provided by a plurality of resources, and comprising QoS metrics for the resources wherein the plurality of resources have a type, one or more QoS metrics, and an implementation mechanism to detect contention and to throttle nodes or applications; and
SLA output logic to propagate the QoS metrics out to the resources via the , wherein the QoS metrics are array of name-value pair form. 
14.	(Original) The SLA enforcement circuit of claim 13, wherein the resources comprise a pooled resource. 
15.	(Original) The SLA enforcement circuit of claim 14, wherein the resources comprise a persistent fast memory. 
16.	(Original) The SLA enforcement circuit of claim 14, wherein the resources comprise a storage pool.
17.	(Original) The SLA enforcement circuit of claim 13, wherein the resources comprise a fabric interface. 
18.	(Original) The SLA enforcement circuit of claim 13, wherein the QoS metrics comprise a data bandwidth. 
19.	(Original) The SLA enforcement circuit of claim 13, wherein the QoS metrics comprise a memory size allocation. 
20.	(Original) The SLA enforcement circuit of claim 13, wherein the QoS metrics comprise software exposed as a service. 
21.	(Original) The SLA enforcement circuit of claim 13, wherein the QoS metrics comprise a node resource exposed as a shared resource.
22.	(Original) A host fabric interface comprising the SLA enforcement circuit of claim 13.
23.	(Original) A compute node comprising the SLA enforcement circuit of claim 13.  
24.	(Currently Amended) A method of managing service level agreements (SLAs) on a cloud architecture, comprising:
communicatively coupling to a network fabric via a fabric interface hardware;
communicatively coupling to a resource controller via a local bus interface 
receiving, via the local bus interfacewherein the plurality of resources have a type, one or more QoS metrics, and an implementation mechanism to detect contention and to throttle nodes or applications; and
propagating the QoS metrics out to the resources via the fabric , wherein the QoS metrics are array of name-value pair form.
25.	(Original) The method of claim 24, further comprising:
providing resource monitors to the plurality of resources; and
determining via the resource monitors that a desired datacenter quality of service (QoS) is not being met.
Allowable Subject Matter
Claims 1-25 are allowed. No additional reasons for allowance are needed as the record is clear in light of applicant's claim amendments and the corresponding arguments.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made. Applicant must show how the amendments avoid such references and objections. See 37 CFR 1111 l(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454